NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JULIO CESAR CASTRO-SANCHEZ,                     No.    19-71985

                Petitioner,                     Agency No. A208-163-890

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Julio Cesar Castro-Sanchez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238,

1241 (9th Cir. 2020). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to consider Castro-Sanchez’s contention that he should

be excused from the one-year filing deadline for asylum pursuant to Rojas v.

Johnson, 305 F. Supp. 3d 1176 (W.D. Wash. 2018), because he failed to raise it

before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004)

(court lacks jurisdiction to review claims not presented to the agency). In his

opening brief, Castro-Sanchez does not otherwise raise and therefore waives any

challenge to the BIA’s determination that he abandoned his application for asylum.

See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived). Thus, Castro-

Sanchez’s asylum claim fails.

      Substantial evidence supports the BIA’s determination that the harm Castro-

Sanchez experienced did not rise to the level of persecution. See Duran-Rodriguez

v. Barr, 918 F.3d 1025, 1028-29 (9th Cir. 2019) (record did not compel finding

that harm rises to the level of persecution). Substantial evidence also supports the

agency’s determination that Castro-Sanchez did not establish a clear probability of

future persecution in El Salvador. See Lanza v. Ashcroft, 389 F.3d 917, 934-35




                                          2                                    19-71985
(9th Cir. 2004) (record did not compel a finding of clear probability of future

persecution).

       The BIA did not err in declining to consider Castro-Sanchez’s arguments

regarding the particular social group that he raised for the first time to the BIA.

See Honcharov v. Barr, 924 F.3d 1293, 1297 (9th Cir. 2019) (BIA did not err in

declining to consider proposed social groups raised for the first time on appeal).

We lack jurisdiction to consider Castro-Sanchez’s contention that the IJ erred in

the analysis of his particular social group claim. See Barron, 358 F.3d at 677-78.

       Thus, Castro-Sanchez’s withholding of removal claim fails.

       Substantial evidence supports the agency’s denial of CAT relief because

Castro-Sanchez failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to El Salvador. See

Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of

torture).

       The temporary stay of removal remains in place until issuance of the

mandate.

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3                                    19-71985